DETAILED ACTION
This action is responsive to Applicant’s request for continued examination and amendments/remarks filed 10/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
 
Claim Status
Claims 1-17 are pending
Claim 1 is currently amended.

Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities: in claim 1, lines 21-22, the limitation “process, which is to be performed using the antenna device” is ambiguously worded due to the word “which” as well as the comma. In light of the instant disclosure, it appears that the word “which” refers to the aforementioned “process”, and thus does not necessitate a rejection under section 112(b). Applicant should consider amending the limitation to delete the comma after “process” for enhanced clarity. 
Claims 14 and 15 rely on the limitations of claim 1, and are thus similarly objected to (although no specific amendments need to be made to claims 14 and 15).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such a claim limitation is: “a height measuring means” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner finds details of the height measuring means in Paragraph [0093] of the specification of the instant application, along with Fig. 11- linear encoder #88. Specification describes said means as an optical, magnetic, or electromagnetic height-measuring device, with a linear encoder provided as an example. Equivalents of disclosed structures are considered, as well.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent Pub. 2013/0087097) in view of Ni (US Patent 6,229,264).
Regarding claim 1, Kato teaches an antenna device (abstract and components as described below), comprising: 
a plurality of antenna members (Fig. 15, also see annotated Fig. 12 below, members 1-4 better shown);

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale


deformable conductive connection members ([0064] and Fig. 12, bended joint parts #40; [0062]: antenna #44 is made from hollow metal wire- copper plated with nickel and gold, wherein joints #40 are portions of the antenna and thus made from the same material; one of ordinary skill would recognize that the above materials are conductive and “deformable”, (as metals are known for their malleability) configured to connect end portions of the plurality of antenna members adjacent to each other (see annotated Fig. 12 above, joints #40 separate and connect the “member” portions); and 
a vertical movement mechanism ([0082] and Fig. 15, structure comprising lifting members #92, rod #93, screw #94, bridge #95, leg parts #96, horizontal part #97, rack #98, nuts #99, support #100, and linear gauge #101) individually installed in one of the plurality of antenna members (Fig. 15, connected to antenna member #1, as established in annotated Fig. 12 above) and configured to vertically move the at least two of the plurality of antenna members via the holding part ([0083]), and 
a controller ([0069] and Fig. 1, control part #70) programmed to control the vertical movement mechanism so that the antenna member is vertically moved by the 
wherein the plurality of antenna members is connected to one another by the connection members (see annotated Fig. 12 above, antenna members separated by and connected to joints #40) along a predetermined circling shape (see Fig. 12, antenna #44 is substantially circle-like in shape) having a longitudinal direction (Fig. 12, long horizontal axis) and a lateral direction (Fig. 12, short horizontal axis perpendicular to the long axis, see as below), 
wherein the connection members form pairs (see annotated Fig. 12 below), in each of which two connection2Appl. No. 15/695,236 Attorney Docket No. 35425UResponse to Office Action mailed March 8, 2021members face each other in the lateral direction (see below, are both positioned along the lateral axis) and are located at a same position in the longitudinal direction (see as below, located at the same coordinate along the longitudinal axis), 

    PNG
    media_image2.png
    404
    502
    media_image2.png
    Greyscale

wherein the connection members are formed of a flexible material ([0062]: antenna #44 formed of hollow copper wire plated with nickel and gold; [0067]: bended 
wherein the controller ([0069] and Fig. 1, control part #70) is further programmed to change a shape of the antenna device to a target shape ([0078] and Fig. 10: “the antenna 44 may be formed to curve in an arc-like shape”) by changing bending angles of the plurality of antenna members using the connection members as fulcrums ([0064]: bended joint part #40 is bent; Merriam-Webster dictionary defines a fulcrum as “the support about which a lever turns”; i.e., the point about which the lever portion of the antenna is bent, as illustrated by the Examiner’s drawing below),


    PNG
    media_image3.png
    223
    368
    media_image3.png
    Greyscale

by individually controlling the vertical movement mechanisms to deform the connection members ([0069], control part controls the operation of the entire apparatus; operation of similar embodiment described in [0088] via the control part).

Kato does not specifically teach at least two vertical movement mechanisms individually installed in at least two of the plurality of antenna members, nor wherein the controller is programmed to individually control the at least two vertical movement two vertical movement mechanisms, nor wherein the controller is further programmed to determine a target shape of the antenna device depending on a process, which is to be performed using the antenna device, and to instruct the at least two vertical movement mechanisms to change bending angles of the plurality of antenna members using the connection members as fulcrums so as to deform the antenna device into the target shape (emphasis added to show distinguishing features of earlier limitations).
However, Ni teaches at least two vertical movement mechanisms (Ni – C9, L19-28 and Fig. 2, motors #201-#203, lead screws #211-213, and blocks #244-246) individually installed in at least two of the plurality of antenna members (Ni – Fig. 2, movement mechanisms provided for independent control of turns #223 and #224 relative to turns #221 and #222 of the antenna, with members/portions as annotated below; C9, L22-28). 

    PNG
    media_image4.png
    563
    613
    media_image4.png
    Greyscale


Kato and Ni both teach plasma processing apparatuses and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kato by duplicating the movement mechanisms as taught by Kato according to the plurality of movement members as taught by Ni, as well as the movement mechanism control functions as taught by Ni, in order to vary the RF field coupling coefficients of the 

The claim limitations “configured to connect end portions of the plurality of antenna members adjacent to each other”, “configured to vertically move the at least two of the plurality of antenna members”, and “that allows the connection members to be deformed by the movement of the at least two of the plurality of antenna members by the at least two vertical movement mechanisms” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The apparatus as taught by modified Kato (with Ni) would be capable of performing the intended use as set forth above.

Regarding the limitation: “using the connection members as fulcrums so as to deform the antenna device into the target shape”, the limitation is construed by the Examiner as an intended result of a process step positively recited (i.e., “by individually controlling the at least two vertical movement mechanisms” and “wherein the controller is further programmed to determine a target shape of the antenna device…and to instruct the at least two vertical movement mechanisms to change bending angles of the plurality of antenna members”). The courts have held that a “whereby clauses in a Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04(I). As such, the intended result is not given weight and the process step is taught by the prior art, as set forth above.
In spite of this, modified Kato explicitly teaches the limitations as set forth above.

Regarding claim 2, Kato teaches wherein the plurality of antenna members includes first and second antenna members (see annotated Fig. 12 below) configured to form opposite end portions in the longitudinal direction of the predetermined circling shape (annotated Fig. 12), and third and fourth antenna members configured to form central portions sandwiched between the opposite end portions and to face each other in the lateral direction (annotated Fig. 12).

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale


Regarding claim 3, modified Kato further teaches wherein the at least two vertical movement mechanisms include a first vertical movement mechanism connected to the first antenna member (see annotated Fig. 18 below), and second and third vertical movement mechanisms connected to the third and fourth antenna members, respectively (see reasoning in claim 1, duplication of mechanism as taught by Kato with the structure and motivation as taught by Ni).

    PNG
    media_image5.png
    366
    543
    media_image5.png
    Greyscale


Regarding claim 4, modified Kato further teaches a first (see annotated Fig. 18 above), second, and third vertical movement mechanism (see reasoning in claim 1, duplication of mechanism as taught by Kato in view of Ni).
The claim limitation “wherein the first vertical movement mechanism and the second and third vertical movement mechanisms are configured such that when one performs a pull-up operation, the other remains fixed or performs a pull-down operation, and the first vertical 33movement mechanism and the second and third vertical movement mechanisms are configured to cooperate with each other to perform a bending of the first antenna member and the third and fourth antenna members” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kato apparatus would be capable of performing the intended use stated above by virtue of the teachings of the operation of said vertical movement mechanisms (Kato – Paragraphs [0082]-[0087], referencing lifting member #92, rod #93, and linear gauge #101) with the motivation to provide said movement mechanisms on multiple members of the antenna with localized bending (as in Ni, Fig. 2 and as set forth above).

Regarding claim 5, Kato further teaches a fulcrum jig (Kato – Paragraphs [0079] and Fig. 12, horizontal part #83 with cutout #84) configured to rotatably fix the second antenna member (Kato – [0079], antenna configured to be rotatable around the wire passing through the cutout #84, shown clearly in the operation performed between Fig. 16-Fig.17).

Regarding claim 6, modified Kato further teaches wherein the at least two vertical movement mechanisms include a fourth vertical movement mechanism 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to provide additional movement mechanisms as taught by Ni in combination with Kato, since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Regarding claim 7, Kato teaches wherein the predetermined circling shape is a multi-stage circling shape formed at multiple stages by circling the antenna members (Kato – [0078], [0079] and Figs. 4, 6, 7, 9-19, 20-24 - antenna #44 or coil-type electrode #45) multiple times ([0062] - seen clearly in Figs. 4, 6, 7, 9-18 and 20-22), and positions of the connection members at the multiple stages are aligned with each other in a plan view (seen clearly in Figs. 23, 24).

Regarding claim 8, Kato teaches wherein spacers (Kato – Paragraph [0082] and Figs. 15-18 – distance adjustment members #91) for maintaining a gap between the multiple stages ([0082] – prevents the metal wire of the respective stages from contacting each other) are installed at predetermined positions of the multi-stage circling shape (see Figs 15-18).

Regarding claim 9, Kato teaches a height measuring means (Kato – [0086], Figs. 15-17, linear gauge #101) configured to measure a height of the first antenna 

Regarding claim 10, Kato teaches wherein the height measuring means is a linear encoder (Kato – [0086] and Fig. 17, linear gauge #101, measurement body #102, cylindrical part #103, vertically moving shaft #104, contacting long screw #94). (The attached brochure Linear Motion Conductive Plastic Potentiometer, P3 America, Inc., 2015 is provided as supporting evidence of a linear encoder/gauge/potentiometer common in the art, but is not relied upon in this rejection.)

Regarding claim 11, Kato teaches wherein the connection members are made of copper (Kato - [0062]: antenna #44 formed of hollow copper wire plated with nickel and gold; [0067]: bended joint part #40 is a portion of the antenna #44).

Regarding claim 13, Kato teaches a wiring member connected to the plurality of antenna members (Kato - [0085] and Figs. 15 and 17, bus bars #72 connected to antenna #44) and configured to supply an electric power to the plurality of antenna members ([0063], connected to RF power source #74), wherein the wiring member has an elastic structure ([0085] – thin plate with flexibility to change angles).
The claim limitation “for absorbing a vertical movement of the plurality of antenna members” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect 
The wiring members as taught by Kato would be capable of performing the intended use stated above by their thin, flexible structure ([0085]) and their connection relative to the antenna (Figs. 15 and 17, antenna #44 and bus bar #72) 

Regarding claim 14, Kato teaches a plasma generating device (Kato – abstract and [0052] – plasma generating part #4), comprising 
a high-frequency power source (Kato – [0063], radio frequency power source #74) configured to supply a high-frequency power to the antenna device ([0063] – supply RF power from the source #74 to the coil electrode #45 or antenna #44 via bus bar #72 and connection member #71, Figs. 15 and 16).

Kato does not individually fully teach the antenna device of Claim 1.
However, the antenna device of Claim 1 is fully taught by the modified Kato apparatus (Kato in view of Ni) in the rejection presented above.

Regarding claim 15, Kato teaches a plasma processing apparatus (Kato – abstract), comprising: 
a process chamber (Kato – [0043] and Fig. 1, vacuum chamber #11 with ceiling plate #12 and body #13); and


Kato does not individually fully teach the plasma generating device of Claim 14.
However, the plasma generating device of Claim 14 is fully taught by the modified Kato apparatus (Kato in view of Ni) in the rejection presented above.

Regarding claim 16, Kato teaches wherein the susceptor is configured to be rotatable (Kato – [0044], rotary drive mechanism and rotating around a central axis), the surface of the susceptor is circular (Kato - Fig. 2, turntable #2 shown as circular), a substrate mounting region on which the substrate is mounted along a radial direction is installed on the surface of the susceptor (Kato – [0044], five concave portions #21 of substrate mounting areas), 
the plurality of antenna members of the plasma generating device are installed so that the longitudinal direction coincides with the radial direction of the susceptor (Kato – Fig. 3 and 6, long sides of antenna #44 extend radially outward from center area #37), and one of the at least two vertical movement mechanisms is installed at a rotational central side of the susceptor (see reasoning in claim 1, duplication of mechanism as taught by Kato in view of Ni such that any side of the antenna could be provided with a vertical movement mechanism).

Regarding claim 17, Kato teaches wherein the apparatus comprises a source gas (Kato – [0046], ozone) supply region (Kato – Fig. 3, a region surrounding second process gas nozzle #33), and a reaction gas (Kato – [0046], Ar/O2 mix) supply region (Kato – Fig. 3, a region surrounding plasma generating gas nozzle #34), which is installed in a mutually 35spaced-apart relationship in a circumferential direction of the susceptor (Kato – Fig. 3, relation of regions surrounding nozzles #33 and #34), 
wherein the plasma generating device is installed above the reaction gas supply region (Kato – [0053] and Fig. 3, relation of plasma generating part #4 and plasma generating gas nozzle #34).

To clarify the record, the claim limitations “in which a source gas is supplied to the susceptor” and “in which a reaction gas reacts with the source gas to produce a reaction product” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Kato apparatus would be capable of supplying a number of different types of source and/or reaction gases (Kato – [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent Pub. 2013/0087097) in view of Ni (US Patent 6,229,264) as applied to claims 1-11 and 13-17 above, and further in view of Chen (US Patent 7,829,815)
The limitations of claims 1-11 and 13-17 are set forth above.
Regarding claim 12, modified Kato does not teach wherein the at least two vertical movement mechanisms include air cylinders.
However, Chen teaches wherein a plurality of vertical movement mechanisms (Chen – Fig. 2b, see actuator) for an electrode array include air cylinders (Chen – C5, L4-11).
Kato and Chen both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kato apparatus with the air cylinders as taught by Chen, in order to vertically move/position the electrode plates (Chen - C5, L9-11 in order to vary the ion plasma distribution (C8, L43-47) across the surface of a wafer (C8, L53). Chen further teaches that actuators (as taught by Kato), stepper motors (as taught by Ni), and air cylinders would be analogous structures capable of operating as vertical movement mechanisms (Ni - C5, L7-9).

Response to Arguments
Applicant is thanked for the amendment to claim 1 to alleviate minor informalities. As such, the objection to claim 1 is withdrawn.

Applicant argues (Remarks, pgs. 8-11) that amended claim 1 differentiates over the prior art of record (Kato and Ni) due to two principle functions of the claimed controller: (1) determining a target shape of the antenna device depending on a 

Regarding function 1, the Examiner notes the breadth of the limitation “determining a target shape of the antenna device depending on a process”. The claim does not specify, and the Specification does not describe, the exact nature of the words “determining” and “depending”. No specific algorithms or determination procedures have been detailed. As such, the breadth of the limitation is such that if a controller is able to decide upon a target shape via any means or programming, it would meet the limitation.
Accordingly, the Examiner re-iterates the position that the Ni reference fully teaches wherein a controller determines a target shape of the antenna device depending on a process (Ni – C5, L14-22: microprocessor derives one or more signals for each recipe to control the RF field coupling to the plasma as a function of coil radial and circumferential position, as performed by an EM drive mechanism).

Regarding function 2, the Examiner re-iterates the position that the Ni reference explicitly teaches a controller instructing vertical movement mechanisms to change bending angles of an RF antenna to deform the antenna device into the target shape depending on a process (Ni – C3, L66-C4, L10: controller for processor stores recipes with set points for the position of the drive members to control the RF coupling coefficient, see also C5, L14-46).
Ni) do not meet the limitations of the claims. 
As such, these arguments have been fully considered but are not persuasive.

In regards to the Applicant’s arguments regarding the controller limitation (Remarks, pg. 10), the Examiner disagrees with the Applicant’s assertion that the entire “controller programmed to” limitation is a structural limitation. Thus, to make the record clear, the Examiner interprets the following limitations as structural (relating to a controller so specifically programmed):
“a controller programmed to individual control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms”, and
“wherein the controller is further programmed to determine a target shape of the antenna device depending on a process, which is to be performed using the antenna device, and to instruct the at least two vertical movement mechanisms to change bending angles of the plurality of antenna members”.

intended result, since they are a product of the specific programming (as above) and are a physical action that happens with the members acted upon by the controller:
“using the connection members as fulcrums so as to deform the antenna device into the target shape”.

The Applicant cites Ex parte Fischer and Ex parte Dewey (Remarks, pg. 9), and recites the relevant passage: “When the functional language is associated with programming or some other structure required to perform the function, that programming or structure must be present in order to meet the claim limitation” (emphasis added). The Examiner notes the cited passage does not require the entirety of the functional language be present to meet the claim limitation, but simply the programming or structure that is associated with that functional language. As such, the Examiner asserts that the above interpretation of the claims is correct according to the available guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718      

/AIDEN LEE/Primary Examiner, Art Unit 1718